TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 2, 2017



                                     NO. 03-16-00729-CV


                                  Terry Swanson, Appellant

                                                v.

                       State of Texas and County of Travis, Appellees




         APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
           REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order granting summary judgment signed by the trial court on October

21, 2016. Having reviewed the record and the parties’ arguments, the Court holds that there was

reversible error in the court’s judgment. Therefore, the Court reverses the trial court’s judgment

and remands the case to the trial court for further proceedings consistent with the Court’s

opinion. Appellees shall pay all costs relating to this appeal, both in this Court and the court

below.